Satter, J.,
dissenting. I dissent only from that portion of the opinion which deals with the case of Solomon v. Levett. As early as 1850 in Quinebaug Bank v. Tarbox, 20 Conn. 510, 515 (1850), this court recognized *386the rule as “well settled, that the pendency of a prior suit between the same parties, for the same thing, will abate a latter suit . . . .’’Although the rule is evoked by a motion to dismiss, which normally contests the court’s jurisdiction; Practice Book §§ 142 through 146; it does not base dismissal on lack of jurisdiction. Henry F. Raab Connecticut, Inc. v. J. W. Fisher Co., 183 Conn. 108, 111-12, 438 A.2d 834 (1981). Rather it is recognized as “a rule of justice and equity.” Hatch v. Spofford, 22 Conn. 485, 494 (1853).
This court has varied its formulations of the necessary degree of similarity of the two suits. In Quinebaug Bank v. Tarbox, supra, the rule is stated as applying to dismiss the second action when both are “for the same thing.” Cited with approval in Zachs v. Public Utilities Commission, 171 Conn. 387, 394, 370 A.2d 984 (1976). In Hatch v. Spofford, supra, it is invoked when the “prior suit [is] of the same character . . . brought to obtain the same end or object”; id., 494; “the second suit is for the same matter, cause and thing, or the same object is to be attained, as in the first suit . . .”; id., 495; “always where the two suits are virtually alike . . . .’’Id., 494. Welles v. Rhodes, 59 Conn. 498, 503, 22 A. 286 (1890), states that “two suits shall not be brought for the determination of matters in controversy . . . when such determination can be had as effectually and properly in one suit.”
The flexibility in formulation reveals that the rule “is not a rule of unbending rigor . . . nor . . . of absolute law.” Hatch v. Spofford, supra, cited with approval *387in Henry F. Raab Connecticut, Inc. v. J. W. Fisher Co., supra, 113; Brochin v. Connecticut Importing Co., 137 Conn. 350, 352, 77 A.2d 336 (1950); Dettenborn v. Hartford-National Bank & Trust Co., 121 Conn. 388, 392, 185 A. 82 (1936). Rather, it is designed to achieve one of two objectives. The first is to bar the second suit if it is “oppressive and vexatious.” Hatch v. Spofford, supra, 494. The reason for bringing the later suit is examined. “[A]ll the attending circumstances are to be first carefully considered, and the true question will be, what is the aim of the plaintiff? Is it fair and just, or is it oppressive?” Id. The second objective is to prevent needless duplication of actions. This court noted in Dettenborn v. Hartford-National Bank & Trust Co., supra, that there was a growing tendency to invoke the rule “due perhaps to an increased appreciation of the fact that the public has an interest in the prevention of unnecessary litigation, both because of the burden it places on the State and the resulting crowding of the dockets of the courts.” Id., 392.
The majority rests its finding of error in the trial court dismissing this action, on the ground that Solomon v. Aberman sounds in tortious interference, while this action sounds in malpractice. The opinion accurately points out the different element of each claim. Commonality of the two actions, however, far exceeds differences in their legal theories.
In both actions the plaintiff alleges her long standing contractual and beneficial relationship with Hall-Brooke Foundation, as its founder, chief administrative officer, trustee, treasurer and lessor of the hospital building and real property.
In both the plaintiff alleges that the defendant Levett, in conjunction with Aberman, wrongfully acted to terminate the plaintiffs relationship with Hall-Brooke.1
*388In both the plaintiff alleges that the defendant’s actions resulted in loss of her employment, damage to her professional reputation and credit standing, depreciation of her lease and real property and incurrence of substantial legal expenses. 2
In both the plaintiff seeks compensatory and punitive damages.
*389In Solomon v. Aberman, the defendant Levett is alleged to be counsel for Hall-Brooke and in this action he is alleged to be counsel for the plaintiff.
The majority opinion finds determinative that, while in Solomon v. Aberman the critical relationship exists between the plaintiff and Hall-Brooke, in this action the focal relationship is between the defendant and the plaintiff as attorney and client. Whether the tort of the defendant Levett is expressed as interference of contract or as malpractice, however, the central issue in both actions is whether or not his alleged tortious conduct caused termination of the plaintiffs position with Hall-Brooke and caused the losses and injuries for which the plaintiff seeks damages.
By emphasizing legalistic differences between the two claims, the majority opinion ignores that the rule is one of “justice and equity,” not one of “unbending rigor.”
In viewing the substance of the two actions, it is hard to see them other than “for the same thing”; Quinebaug Bank v. Tarbox, supra; “of the same character . . . brought to obtain the same end or object”; Hatch v. Spofford, supra; “virtually alike”; id.; or such that a “determination can be had as effectually and properly in one suit.” Welles v. Rhodes, supra.
Moreover, the plaintiff offers not the slightest reason for instituting this action, particularly when she could easily have alleged its essence by an additional paragraph or two in the Solomon v. Aberman complaint. When no reason or necessity is advanced, this court can properly regard this second action as “oppressive and vexatious.” Hatch v. Spofford, supra, 494; 1 Stephenson, Conn. Civ. Proc. (2d Ed.) § 104b, p. 423.
Such an inference is further supported by the plaintiffs retaining a different lawyer for each action *390against the defendant Levett. There is thus the real prospect that each of the plaintiffs lawyers, in each action, will file separate motions, demand separate interrogatories, and take separate depositions. The complex facts of these cases, revealed in this court’s opinion in Solomon v. Aberman, supra, indicates the potential scope of duplicative discovery. The expenditures of time and money imposed on the defendant is likely to be enormous. Even if trial of the two actions is consolidated, the defendant will be subjected to cross-examination by both of the plaintiff’s attorneys and have to resist both of them on issues of admissibility of evidence and in final argument. The rule is designed to prevent precisely such unnecessary expenditure and such harassment.
Finally the majority opinion, by making fine distinctions between the theories of the causes alleged in these two actions, even though both seek the same damages for the plaintiff’s same losses, actually encourages multiplicity of suits. Instead, concerned as it is with crowded dockets and litigation delays, this court should apply the rule to preclude such possibilities.
Because the rule is one of justice and equity, which should be liberally construed to achieve its purposes of preventing needlessly harassing and duplicative suits, and because these salutary purposes are achieved by applying it here to dismiss this action, I dissent.

 The complaint in Solomon v. Aberman alleges:
“34. The defendant Levett then embarked on a program aimed at depriving the plaintiff of her position as a lifetime trustee, Treasurer, and Execu*388tive Director and depriving her of her 18 year position as the most influential single person in the affairs of the hospital, all contrary, as he knew, to her contractual and beneficial business relationships with Hall-Brooke ....
“36. Despite his fiduciary relation with the plaintiff, the defendant Levett never told her that he and the defendant, Aberman, were plotting to deprive her of her job and her connection with the hospital or even to warn her that her position at the hospital was in jeopardy.
“38. As he intended, the defendant Levett’s conduct was a substantial factor in causing the termination on May 22,1980 of the plaintiff’s beneficial business relationship with the Hall-Brooke Foundation, Inc., and causing her discharge as a trustee, officer, and employee.”
The complaint in Solomon v. Levett alleges:
“8. Thereafter in 1980 the defendant Levett, acting in concert with one Rosalie Aberman, violated his duties of loyalty to the plaintiff by actively aiding, abetting and assisting in endeavors: to undermine the confidence of the Board of Trustees in the plaintiff to do away with the plaintiff’s position and status at Hall-Brooke; to break her employment contract with the foundation; to have the plaintiff fired for ‘insubordination’; to terminate the plaintiff’s business relationships with Hall-Brooke Foundation; to cause her discharge as trustee, treasurer, and permanent executive director and permanent chief executive officer and as temporary planning director; and in effect to take over operation of Hall-Brooke Foundation along with said Rosalie Aberman.”


 The complaint in Solomon v. Aberman alleges:
“39. As a result of the defendant Levett's tortuous [sic] conduct, the plaintiff has suffered loss of credit, her professional reputation has been damaged, she has suffered emotional upset, she has been forced to liquidate assets on unfavorable terms, the value of her real estate and her lease have been depreciated, she has suffered loss of income and loss of her principal means of livelihood, and she has expended large sums for attorneys’ fees.”
The complaint in Solomon v. Levett alleges:
“11. Asa result the plaintiff suffered great damage to her professional reputation, to her credit, in the value of her lease and the value of her real estate, to her lease income, to her prospective probable lease income, to the value of her property, and it caused her the loss of her employment and related benefits, all to her great financial loss, and substantial litigation expense.”